Citation Nr: 9901193	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-38 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for leg and back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1946 to August 
1947.  

This matter arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
found a claim for service connection for leg and back pain to 
be not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution of the 
issue.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was injured during bayonet 
practice while in basic training and that he has had leg and 
back pain more or less continuously since that time; he 
requests service connection for leg and back pain.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that he veteran has not presented 
evidence of a well-grounded claim for service connection for 
leg and back pain.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
leg or back disorder first manifested many years after 
service (atherosclerotic vascular disease and peripheral 
neuropathy) and the veterans active military service.


CONCLUSION OF LAW

The claim for service connection for leg and back pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to the veteran's separation examination report, 
there were no musculoskeletal defects at the time of his 
August 1947 separation from active service.  

A December 1977 private medical report from Neal Krouse, MD, 
notes possible gouty arthritis.  The veteran was treated in 
1978 for foot numbness and tingling at Frankfort Hospital.  
According to those reports, atherosclerotic vascular disease, 
foot numbness and tingling, and alcohol peripheral neuropathy 
were noted.  

According to an April 1979 VA psychiatric pension examination 
report, the veteran admitted to several years of excessive 
drinking.  The relevant diagnosis was chronic alcoholism.  A 
VA musculoskeletal examination report was essentially 
negative.  

In February 1996, the veteran reported that he had been 
injured on July 3, 1946 while in Army training.  He reported 
that he had been treated privately since 1985 for leg and 
back pain by several physicians and supplied the names of the 
physicians.  In July 1996, the veteran reported that he was 
treated on July 4, 1946, at Fort McCullen, Alabama on the day 
after his back injury.  He also reported that he was treated 
at an Army hospital in Pisa, Italy, in 1946.  In August 1996, 
the veteran recalled that he felt a sharp pain in his back 
during bayonet practice on July 3, 1946, and went to sick 
call the next day.  He reported that the doctors put him on 
light duty for two weeks.  Since that time, he claims, he has 
suffered constant back pain and occasional numbness of his 
legs.  

The RO subsequently attempted to obtain treatment records 
from Drs. Antebi, Hewitt, Kramer, Krouse, Mortensen, Nemore, 
Lorry, and Williams.  None of the requests yielded any 
additional records, and the letters to Drs. Williams and 
Antebi were returned as undeliverable.  

In August 1997, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records may have 
been destroyed in a fire at that location and that there were 
no Surgeon General's Office or other clinical reports 
available.  However, NPRC did report that morning reports 
from the veteran's units were available for at least a 
portion of his assignment, but were, nonetheless, negative 
for information about him.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

There is no medical evidence of an in-service back or leg 
injury during active service.  However, since active service, 
the veteran has been treated for several health problems 
including foot tingling and numbness, atherosclerotic 
vascular disease, and alcohol peripheral neuropathy.  
Significantly, however, there is no competent evidence of a 
nexus between any of the medical conditions diagnosed post-
service and the veterans period of active service, or 
medical evidence that atherosclerotic vascular disease or any 
peripheral neuropathy was manifested to a compensable degree 
within the first post-service year.  

Although the veteran has attempted to link current leg and 
back pain to active service, he, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the Board emphasizes that a well-grounded claim 
must be supported by competent evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As for the veteran's claim that he has experienced 
symptomatology continuously since active service, assuming 
arguendo that he has experienced leg and back pain as 
claimed, in order to well ground the claim, he must still 
submit competent evidence tending to relate the present 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 498.

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current disorder and active military service.  In 
the absence of competent evidence to support the claim, the 
claim must be denied as not well grounded.  As such, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  As noted above, 
the RO has attempted, without success, to obtain any evidence 
from private sources referred to in the veterans claims; no 
further development is warranted.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
claim for service connection for a psychiatric disorder, and 
the reasons why his current claim is inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for leg and back pain is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
